        Case 4:01-cv-01351-JST Document 3263 Filed 04/06/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                                        Civil Minutes


 Date: April 6, 2020                                                       Judge: Jon S. Tigar

 Time: 1 hour 6 minutes

 Case No.        4:01-cv-01351-JST
 Case Name       Marciano Plata, et. al v. Gavin Newsom, et. al

 Attorneys for Plaintiffs:       Donald Specter
                                 Steven Fama
                                 Alison Hardy
                                 Corene Kendrick

 Attorneys for Defendants:       Paul Mello
                                 Samantha Wolff
                                 Nasstaran Ruhparwar
                                 Damon McClain

 Counsel for Intervenors:        David Sanders
                                 Gregg Adams
 Receiver:                       Clark Kelso

 Deputy Clerk: Mauriona Lee                                   Court Reporter: Raynee Mercado

                                       PROCEEDINGS

Further case management conference – held.

                                   RESULT OF HEARING

   1. Hearing held telephonically. Defendants’ counsel is to provide information, as identified
      on the record, to Mr. Specter by April 7, 2020 at 11:00 a.m.
   2. A Further Case Management Conference is set for April 10, 2020 at 1:30 p.m. Case
      management statement due April 10, 2020 by 10:00 a.m.




                                               1
